Citation Nr: 0917215	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  06-15 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for diabetes mellitus type 
II to include as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America.


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1967 to 
September 1970.  Service in Vietnam is evidenced in the 
record.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  

Procedural history

The Veteran's initial claim for service connection for 
diabetes mellitus type II was denied in a March 2003 rating 
decision.  The Veteran disagreed but did not submit a timely 
substantive appeal.  

The Veteran resubmitted a claim for entitlement to service 
connection for diabetes mellitus type II in February 2005.  
The claim was reopened and denied in an August 2005 rating 
decision.  The Veteran disagreed and perfected an appeal.

In a September 2007 decision and remand, the Board reopened 
the Veteran's claim and remanded the claim for further 
evidentiary development.  That has been completed and the 
claim is once again before the Board.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

A preponderance of the evidence supports a finding that the 
Veteran's current diagnosis is diabetes mellitus type I.




CONCLUSION OF LAW

Entitlement to service connection for diabetes is not 
warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran essentially contends that he was exposed to Agent 
Orange while serving in Vietnam and that such exposure has 
resulted in a diabetes mellitus type II condition.  He seeks 
service connection for diabetes mellitus type II.  The Board 
will first address preliminary matters and then render a 
decision on the appeal.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that the Board 
errs as a matter of law when it fails to ensure compliance 
with remand orders.

As noted above, the Board remanded the veteran's claim for 
further procedural and evidentiary development.  
Specifically, the Board ordered VBA to obtain further service 
treatment records from the National Personnel Records Center; 
arrange for the Veteran to be examined by a VA physician who 
was required to review the Veteran's VA claims folder and 
provide an opinion regarding the Veteran's current diagnosis.

Although VBA is required to comply with remand orders, it is 
substantial compliance, not absolute compliance that is 
required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) 
(holding that there was no Stegall violation when the 
examiner made the ultimate determination required by the 
Board's remand, because such determination "more that 
substantially complied with the Board's remand order").  
Here, the record shows that the RO sought and obtained 
further service treatment records pertaining to the Veteran, 
and that the Veteran was examined in June 2008.  The record 
also shows that two medical opinions were provided regarding 
the Veteran's diabetes diagnoses, both after review of the 
Veteran's VA claims folder.  The Board finds that VBA 
substantially complied with the September 2007 Board remand.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Veteran was informed of what evidence was needed to 
substantiate a claim for entitlement to service connection in 
letters dated March 2005 and May 2006.  Specifically, the 
veteran was informed that the evidence needed to show that he 
had an injury in military service or a disease that began in 
or was made worse during military service or an event in 
service causing injury or disease; a current physical or 
mental disability; and, a relationship between the current 
disability and an injury, disease or event in military 
service.  In addition, the letter notified the veteran that 
reasonable efforts would be made to help him obtain evidence 
necessary to support his claim, including that VA would 
request any pertinent records held by Federal agencies, such 
as military records, and VA medical records. 

Further, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability. The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id.  

In this case, the Veteran was informed of how VA determined 
an effective date and a disability rating in letters dated 
May 2006 and February 2008.  

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all pertinent VA and private medical 
records identified by the Veteran are in the claims file and 
were reviewed by both the RO and the Board in connection with 
his claim.  The Board notes that the Veteran provided medical 
examinations regarding his claim in February 2003 and June 
2008.  

For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the Veteran in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The Veteran indicated in the April 2006 VA Form 9 
substantive appeal that he did not wish to present evidence 
and testimony at a hearing before a Veterans Law Judge.  

The Board will therefore proceed to a decision on the merits.  



Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. 
§ 3.303(d) (2008).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service. 38 C.F.R. § 3.303(d) (2008); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection - Agent Orange exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service. See 38 U.S.C.A. § 1116(f) (West 2002), 
38 C.F.R. § 3.307(6)(iii) (2008).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain listed diseases 
shall be service connected. See 38 U.S.C.A. § 1116 (West 
2002), 38 C.F.R. § 3.309(e) (2008).

Whenever the Secretary of the Department of Veteran Affairs 
determines, on the basis of sound medical and scientific 
evidence, that a positive association exists between (A) the 
exposure of humans to an herbicide agent, and (B) the 
occurrence of a disease in humans, the Secretary shall 
prescribe regulations providing that a presumption of service 
connection is warranted for that disease for purposes of 
service connection. 38 U.S.C.A. § 1116(b)(1) (West 2002).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which he 
has not specifically determined that a presumption of service 
connection is warranted.  The Secretary has determined that 
the credible evidence against an association between 
herbicide exposure and diabetes mellitus type I outweighs the 
credible evidence for such an association, and has determined 
that a positive association does not exist.  See 64 F.R. 
59232-59243 (November 2, 1994); 66 F.R. 2376 (January 11, 
2001); and, 72 F.R. 32402 (June 12, 2007).

The Secretary of the Department of Veterans Affairs has 
determined that the credible evidence for an association 
between herbicide exposure and diabetes mellitus type II 
outweighs the credible evidence against such an association, 
and has determined that a positive association does exist.  
See 38 C.F.R. § 3.309(e) (2008); 66 F.R. 2376 (January 11, 
2001).

When a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  See 
Combee v. Brown, 24 F.3d 1039, 1043-44 (Fed.Cir. 1994). As 
such, the Board must not only determine whether the veteran 
has a disability which is recognized by VA as being 
etiologically related to prior exposure to herbicide agents 
that were used in Vietnam, (see 38 C.F.R. § 3.309(e), but 
also must determine whether the claimant has presented 
evidence linking his current disability to his active service 
under 38 U.S.C.A. § 1110 (West 2002) and 38 C.F.R. § 3.303(d) 
(2008).

Analysis

As indicated above, to establish service connection for the 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability. The Board will examine each element in 
turn.

With regard to element (1), the evidence includes a September 
1997 medical report indicating in the Veteran's medical 
history that he had "type I diabetes mellitus," and that he 
was originally diagnosed with it in 1979.  A July 2001 VA 
examiner provided a diagnosis of type I diabetes mellitus.  
In a February 2003 medical report, the examiner stated the 
following:

[It is] somewhat difficult to ascertain whether 
[the Veteran] is a true type 2 diabetic as he was 
relatively young at outset [and] only briefly was 
able to remain on oral agents before requiring 
insulin therapy. . . . [His] admission for diabetic 
ketoacidosis and blood sugars in the range of 800 
seem to be more consistent with type I diabetes.

Subsequent to the Board's September 2007 remand order, the 
Veteran and his VA claims folder was reviewed by two separate 
VA examiners.  The June 2008 examiner stated that he had 
reviewed the VA claims folder and found:

Given the Veteran's age at diagnosis, BMI, low c-
peptide, positive islet cell antiboidies, positive 
anti-GAD-65, the evidence clearly supports a 
diagnosis of Type I at this point.

A September 2008 VA examiner indicated in the body of her 
report that the Veteran had type 2 diabetes, then provided 
the following opinion:

Veteran's [claims folder] indicated he was 
diagnosed with diabetes type 2.  The Veteran was 
initially diagnosed with Type 2 Diabetes and 
treated with medication which was effective, 
however, Veteran now requires use of insulin.  
Base[d] on the literature, Type 1 Diabetes usually 
occurs before the age of 30, but can occur at any 
age.  The [Veteran] who has a diagnosis of Type 1 
Diabetes is usually thin and requires exogenous 
insulin and dietary management.  The Veteran 
reported that he has never been overweight, 
therefore, he most likely has type I Diabetes, 
however the Veteran was also on oral hypoglycemic 
agents to control his Diabetes when he was first 
diagnosed.  Base[d] on this, I am unable to 
determine whether the Veteran is a Type II Diabetic 
whose condition has progress[ed] to where he needs 
insulin.  I can not resolve this issue without 
resorting to mere speculation.

The Veteran submitted a December 2004 letter from Dr. P.G., 
M.D., his former treating physician.  Dr. P.G. stated that he 
had treated the Veteran and other members of the Veteran's 
family in the 1970's.  He stated that the Veteran "became 
symptomatic for diabetes in the 1970's" and that he 
"diagnosed him as a type II diabetic at that time and he was 
placed on [a medication] by me at that time with satisfactory 
initial control but subsequent loss of control on oral 
medications."  Dr. P.G. further stated that the Veteran did 
not suffer from ketoacidosis and presented with "a 
relatively elevated" blood sugar.

In sum, the diagnoses include the July 2001 VA examiner's 
diagnosis of type I diabetes; June 2008 VA examiner's 
diagnosis of type I diabetes; and a 2004 letter from Dr. P.G. 
who stated that he diagnosed the Veteran with type II 
diabetes in the 1970's.  The crux of this case is whether the 
Veteran has a current diagnosis of type I diabetes.  As noted 
in the law and regulations section above, type I diabetes has 
not been associated with exposure to Agent Orange by the 
Secretary of VA, whereas type II diabetes has been associated 
with such exposure.  

After review of the entire record, the Board finds that the 
Veteran has a current diagnosis of Type I diabetes.  The June 
2008 examiner based his medical opinion on a review of the 
Veteran's VA claims folder, and the extensive medical 
evidence developed in the chemistry analysis performed.  The 
examiner's rationale incorporated the Veteran's age, his body 
mass index reading, and body chemistry "clearly supports a 
diagnosis of Type I at this point."  [Emphasis added].  

Dr. P.G.'s opinion that the Veteran had Type II diabetes in 
the "1970's" is of lesser probative value than the June 
2008 examiner's opinion.  First, the Board notes that the 
Veteran's original claim was filed in July 2001 and his 
current claim to reopen was submitted in February 2005.  The 
Board observes that the Court held in McClain v. Nicholson, 
21 Vet. App. 319 (2007), that so long as the veteran had a 
diagnosed disability during the pendency of the claim, 
service connection criteria requiring a current disability 
was satisfied.  McClain implies the diagnosis during the 
pendency of a claim is sufficient to establish Hickson 
element (1).  Here, the only clear diagnosis during the 
pendency of the claim is one of type I diabetes.  Dr. P.G.'s 
diagnosis of type II diabetes long predated the Veteran's 
claim.

Second, Dr. P.G.'s recollection of his type II diabetes 
diagnosis is not accompanied by a rationale except to note 
that the Veteran responded to treatment by hypoglycemic 
medication until the condition became uncontrollable.  As 
indicated in the September 2008 VA examiner's report, it 
would be speculative to state that the Veteran's type II 
diabetes from the 1970's is related to or evolved into his 
current type I diabetes condition.  Thus, the only evidence 
of a type II diabetes diagnosis would be substantiated only 
by speculative medical opinion.  See Beausoleil v. Brown, 8 
Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 
521, 523 (1996) [medical opinions which are speculative, 
general or inconclusive in nature cannot support a claim.].

The Board finds that the clinical evidence supports the June 
2008 examiner's type I diabetes diagnosis.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998) [whether the 
physician provides the basis for his/her opinion goes to the 
weight or credibility of the evidence]; see also Bloom v. 
West, 12 Vet. App. 185, 187 (1999) [the probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion"].  While Dr. P.G.'s opinion does not 
refer to any medical evidence as a basis, it also does not 
indicate what the Veteran's current medical diagnosis is and 
it does not provide any basis for a finding that the 
Veteran's type II diabetes evolved into his currently 
diagnosed type I diabetes.  Indeed, it does not appear that 
Dr. P.G. reviewed the Veteran's VA claims folder at all.  See 
Elkins v. Brown, 5 Vet. App. 474, 478 [rejecting medical 
opinion as "immaterial" where there was no indication that 
the physician reviewed the claimant's service medical records 
or any other relevant document that would have enabled him to 
form an opinion on service connection on an independent 
basis].  

For the reasons stated above, the Board finds that the 
medical evidence indicating that the Veteran's current 
diagnosis is of type I diabetes is more probative than that 
which tangentially suggests that the Veteran's current 
condition is type 2 diabetes.  See Evans v. West, 12 Vet. 
App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  Thus, Hickson element (1) is satisfied with a 
diagnosis of type I diabetes as a current diagnosis.

With regard to Hickson element (2), the Board will separately 
address disease and injury.  There is no evidence of diabetes 
in service.  Indeed, the Veteran does not so contend; he has 
stated to several VA examiners that he was first diagnosed 
with diabetes in about 1979, approximately 12 years after he 
was separated from active duty service.  

With respect to injury, the Board finds that because the 
Veteran served in Vietnam, the presumption afforded in 38 
U.S.C.A. § 1116(f) (West 2002) and 38 C.F.R. § 3.307(6)(iii) 
(2008) operates in his favor.  Therefore, the Board finds 
that element (2), in-service injury, is satisfied by the 
presumption of exposure to herbicides.

With regard to element (3), as discussed in the law and 
regulations section above, a second Agent Orange related 
presumption exists, namely a presumption of medical nexus 
between presumed herbicide exposure in Vietnam and certain 
specifically identified disabilities.  However, as noted 
above, the Secretary of VA has determined that the credible 
evidence against an association between herbicide exposure 
and type I diabetes mellitus outweighs the credible evidence 
for such an association, and has determined that a positive 
association does not exist.  


As noted in the Federal Register, the determinations of the 
Secretary were based on findings made by the National Academy 
of Sciences' (NAS) review of the available credible 
scientific evidence concerning the association between 
exposure to herbicides used in support of military operations 
in the Republic of Vietnam during the Vietnam Era and each 
disease suspected to be associated with such exposure.  The 
Board observes that such findings are very probative and 
comprise powerful evidence against the Veteran's claim.

The Board observes that the Veteran has not submitted 
evidence which tends to establish a nexus between his type I 
diabetes and exposure to Agent Orange.  To the extent that 
the Veteran's statements can be construed to establish such 
an association, there is nothing in the record which 
indicates he is qualified or competent to offer such a 
scientific opinion.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  As discussed above, the Veteran's contention that 
he has a diagnosis of type II diabetes and is therefore 
entitled to a presumptive service connection is not supported 
by the medical evidence of record.  The Board finds that the 
Veteran is not competent to state from what type of diabetes 
he suffers, and also finds that the Veteran's sincere beliefs 
are vastly outweighed by the June 2008 VA examiner's 
diagnosis and the findings of the NAS and the Secretary.  See 
Voerth v. West, 13 Vet. App. 117, 119 (1999).

In short, in view of the Secretary's determination, based on 
medical research which included consideration of positive and 
negative evidence of a nexus, that there is no connection 
between herbicide exposure and the Veteran's type I diabetes 
and in the absence of any contrary evidence specific to the 
Veteran, the Board finds that the nexus element has not been 
satisfied.  

In arriving at its decision, the Board is cognizant of the 
fact that it has relied upon the findings of the Secretary, 
and that such material is not contained in the claims file.  
Although reliance on such material generally gives rise to a 
duty on the part of the Board to notify the claimant of the 
material and of the reliance proposed to be placed upon it, 
[see Thurber v. Brown, 5 Vet. App. 119 (1993)], such notice 
in this case is not required.  First, the Federal Register is 
a public document.  Second, the information contained in the 
cited Federal Register provisions above resulted in the list 
of disease associated with exposure to certain herbicide 
agents noted in 38 C.F.R. § 3.309(e), of which the veteran 
was apprised in both the rating decision and the statement of 
the case.  

In addition, since the Board has found the Veteran is not 
entitled to a regulatory presumption of service connection or 
that the evidence supports a finding of service connection 
due to the exposure to herbicides on a direct basis under 
Combee, supra, the Board will next review the record to 
determine whether service connection can be established on a 
direct basis.  As the Veteran has a diagnosis of diabetes 
type I, Hickson element (1) remains satisfied.  With regard 
to element (2), the Veteran's service treatment records do 
not contain a complaint of or finding of diabetes, nor is 
there any other evidence of record indicating the Veteran's 
diabetes manifested during service or within one year of 
separation.  Thus, element (2) is not satisfied.  As above, 
there is no competent medical evidence of record indicating 
the Veteran's diabetes is related to his active duty service.  
For those reasons, the Board finds that the Veteran is not 
entitled to service connection on a direct basis.

For the reasons stated above, the Board finds that the 
Veteran is not entitled to service connection for diabetes.


ORDER

Entitlement to service connection for diabetes mellitus is 
denied



____________________________________________
FRANK .J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


